EXAMINER’S REASONS FOR ALLOWANCE

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from copending Application No. 16/344,120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest: 
 	(i) a machine direction oriented (MDO) heat-shrinkable film consisting of the recited single copolymer polyester resin having the recited number-average molecular weight, wherein the recited single copolymer polyester resin is derived from an acid component comprising terephthalic acid and a diol component containing only the four recited diols (i.e., isosorbide (ISB), 1,4-cyclohexanedimethanol (CHDM), diethylene glycol (DEG), and ethylene glycol (EG)) in the specified amounts (claim 1, 7);
 	(ii) a machine direction oriented (MDO) heat-shrinkable film comprising of a substrate layer and at least one skin layer, wherein the substrate layer and the at least one skin layer each (or all) consist of a recited single copolymer polyester resin having the recited number-average molecular weight, wherein the recited single copolymer polyester resin is derived from an acid component comprising terephthalic acid and a diol component containing only the four recited diols (i.e., isosorbide (ISB), 1,4-cyclohexanedimethanol (CHDM), diethylene glycol (DEG), and ethylene glycol (EG)) in the specified amounts (claim 8).
	LEE ET AL (US 2012/0226014) and LEE ET AL (US 2016/0222157) and KR 10-16369629 fail to specifically disclose heat-shrinkable films consisting of the same single copolyester with the recited ISB/CHDM ratio wherein the CHDM content is 25-55 mol%, and derived from a diol component containing only the recited amounts of ISB, CHDM, DEG, and EG
	HAYES (US 2002/0115817) and INOUE ET AL (US 2018/0162616) and KHANARIAN ET AL (US 5,958,581) fail to specifically disclose heat-shrinkable films consisting of the same single copolyester derived from a diol component containing only the recited amounts of ISB, CHDM, DEG, and EG, and having the recited ISB/CHDM ratio.
 	JP 2013-202939 and JP 2013-202940 and BHATTACHARJEE ET AL (US 2015/0343746) and BHATTACHARJEE ET AL (US 2015/0343746) and BHATTACHARJEE ET AL (US 2015/0353692) and BHATTACHARJEE ET AL (US 2015/0222156) and BHATTACHARJEE ET AL (US 2015/0337080) and GROSRENAUD ET AL (US 2015/0221439) and KHANARIAN ET AL (US 5,958,581) fail to specifically disclose films consisting of one or more layers of the recited same single copolyester derived from a diol component containing only the recited amounts of ISB, CHDM, DEG, and EG, and having the recited ISB/CHDM ratio.
 	WO 2015/150073 and WO 2015/156498 and LIM ET AL (US 2017/0144420) fail to disclose films consisting of one or more layers of the recited single copolyester derived from a diol component with the recited ISB content.
 	KR 2014-0092113 disclose films requiring the presence of additional components other than the recited single copolyester resin.
	LEE ET AL (US 11,396,579) and LEE ET AL (US 9,169,365) fail to claim films consisting of the recited single copolyester derived from a diol component with the recited CHDM content. 
	AMEDRO ET AL (US 2019/0194407) and BHATTACHARJEE ET AL (US 2015/0343746) and  fail to disclose films consisting of one or more layers of the recited single copolyester derived from a diol component with the recited EG and DEG content.
 	 AMEDRO ET AL (US 2019/0194407) and AMEDRO ET AL (US 2019/0161259) fail to disclose films consisting of one or more layers of the recited single copolyester derived from a diol component with the recited EG and DEG content. 
 	JACQUEL ET AL (US 2018/0355101) fail to disclose polyesters containing units derived from terephthalic acid or ethylene glycol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787